DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-080092, filed on 04/18/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2019 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the light emission unit in claims 1, 7, 11-12; the image generation unit in claims 1-4; the display control unit in claims 1, 5, 14; the display unit in claims 1, 5, 14, 17, 21-23; and the movement unit in claims 6-8, 10.

The image generation unit is described in the specification when it states “The computer 150 functions as a control unit for controlling the subject information acquisition apparatus and also as an image generation unit for generating image data. The computer 150 performs signal processing on a stored digital signal, thereby generating image data representing a photoacoustic image. Further, the computer 150 performs image processing on the obtained image data and then outputs the image data to the display unit 160” [0022] and “As discussed in the following, the computer 150 may be a processor, a programmable device, or a central processing unit (CPU) that may execute a program or instructions stored in a storage device such as memory to perform operations described in the following” [0023]. Since the computer 150 functions as an image generation unit and may be a processor, a programmable device or a central processing unit (CPU), there is sufficient structure for the image generation unit. Therefore, claims 1-4 are not subject to further rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112(b), with respect to the image generation unit.
The display control unit is described in the specification when it states “In the present exemplary embodiment, the computer 150 functions both as an image data generation unit and a 
The display unit is described in the specification when it states “The display unit 160 is a display such as a liquid crystal display or an organic electroluminescent (EL) display. The display unit 160 may display a GUI for operating an image or the apparatus” [0054]. Thus, there is sufficient structure for the display unit. Therefore, claims 1, 5, 14, 17, 21-23 are not subject to further rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112(b), with respect to the display unit.
The movement unit is described in the specification when it states “The movement unit 130 includes a motor, such as a stepper motor, for generating a driving force, a driving mechanism for transmitting the driving force, and a position sensor for detecting position information regarding the reception unit 120. As the driving mechanism, a lead screw mechanism, a link mechanism, a gear mechanism, or a hydraulic mechanism can be used. Further, as the position sensor, a potentiometer using an encoder, a variable resistor, a linear scale, a magnetic sensor, an infrared sensor, or an ultrasonic sensor can be used” [0043]. Thus, there is sufficient structure for the movement unit. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In regard to claim 7, the claim recites “a plurality of acoustic wave detection elements”, however there is insufficient antecedent basis for this limitation within the context of the claims. The examiner believes that these acoustic wave detection elements are within the probe of claim 1. The examiner recommends clarifying whether this assumption is correct within the context of the disclosure.
In regard to claim 11, the claim recites “wherein the light emission unit changes a position to which the light is emitted”, however it is unclear how the light emission unit changes a position to which the light is emitted. When stated in this way, this change in position can be accomplished by moving the light emission unit to a different position relative to the subject being examined and/or changing the wavelength of light that is emitted from the light emission unit. The examiner recommends clarifying how the light emission unit changes a position to which the light is emitted. For the purpose of examination, the examiner is interpreting the change in position to which the light is emitted to 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-23 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. US 20150119684 A1 “Furukawa” and further in view of Takahashi et al US 20180255232 A1 “Takahashi”.
In regard to claim 1, Furukawa teaches “A subject information acquisition apparatus comprising:” [0030, 0033]; “a light emission unit configured to emit light to a subject” [0034]; “a probe 
In regard to a subject information acquisition apparatus, Furukawa discloses “A subject-information acquisition apparatus according to an embodiment of the present invention obtains characteristic information indicating characteristic values corresponding to an individual plurality of positions in a subject using signals obtained by receiving acoustic waves” [0030] and “The subject-information acquisition apparatus of this embodiment includes at least a light source 121, a plurality of transducers 115 that receive acoustic waves, a holding member 109 that holds a subject 103, and a signal processing unit 133 that obtains characteristic information on the interior of the subject 103 using received signals from the transducers 115” [0033]. Therefore, a subject information acquisition apparatus is provided for obtaining characteristic information indicating characteristic values corresponding to a plurality of positions in a subject using acoustic waves.
In regard to a light emission unit configured to emit light to a subject, Furukawa discloses “Light from the light source 121 is transmitted through a light transmitting portion 123 and exits from a light emitting portion 125. The exiting light irradiates the subject 103 through acoustic matching liquid (acoustic medium) 119 and the holding member 109” [0034]. Since the light from the light source 121 exits from a light emitting portion 125 such that it irradiates the subject 103, under broadest reasonable interpretation, the combination of the light source 121, the light transmitting portion 123 and the light emitting portion 125 constitutes a light emission unit that is configured to emit light to a subject.
In regard to a probe configured to receive an acoustic wave generated from the subject to which the light is emitted, thereby generating a signal, Furukawa discloses “The transducers 115 may [be] any 
In regard to an image generation unit configured to generate a plurality of frame images based on signals acquired at a plurality of respective relative positions of the probe to the subject and resulting from acoustic waves from the subject, Furukawa discloses “An image processing unit 134 generates image data to be displayed on the display unit 505. Specifically, the image processing unit 134 includes a display-image generating portion 503 that generates image data on the basis of the distribution information generated by the signal processing unit 133” [0057]. In this case, since the image processing unit is capable of generating image data, under broadest reasonable interpretation, the image processing unit 134 constitutes an image generation unit. 
In regard to generating a plurality of frame images based on signals acquired at a plurality of respective relative positions of the probe to the subject, Furukawa discloses “In the case where acoustic waves are to be obtained at a plurality of detection positions while the supporting member 113 is moving relative to the subject 103, an optimum sound velocity may be set on the bases of a received signal obtained at one detection position (a first detection position, and the optimum sound velocity may be used at another detection position (a second detection position)” [0104]. Therefore, the probe 
In regard to a display unit, Furukawa discloses “The display unit 505 displays images on the basis of data output from the image processing unit 134. Examples of the display unit 505 include a liquid crystal display (LCD), a cathode ray tube (CRT), and an organic EL display” [0059]. Therefore, the subject information acquisition apparatus includes a display unit.
Furukawa does not teach “a display control unit configured to selectively display images of an area common to consecutive frames in the plurality of frame images […]”.

In regard to a display control unit configured to selectively display images of an area common to consecutive frames in the plurality of frame images, Takahashi discloses “The display control unit 126 controls a display mode of the display unit 6. Specifically, the display control unit 126 caused the display unit 6 to display the image corresponding to the image data generated by the imaging unit 2, overlaid on the composite image generated by the combining unit 125. Furthermore, the display control unit 126 causes the display unit 6 to display a plurality of image data sets recorded in the temporary recording unit 9 in slow motion at a predetermined display frame rate” [0061]. In this case, since the display control unit 126 causes the display unit to display a plurality of image data sets according to a predetermined display frame rate, under broadest reasonable interpretation, the display control unit is capable of displaying a plurality of frame images.
In regard to displaying images of an area common to consecutive frames, Takahashi discloses “Furthermore, the imaging unit 2 continuously images the predetermined field of view under the control of the control unit 12 and generates a plurality of temporally consecutive image data sets” [0044]. Thus, the imaging unit can acquire temporally consecutive frames of imaging data. Furthermore, Takahashi discloses “The control unit 12b integrally controls the respective units constituting the imaging apparatus 1b […] the control unit 12b further includes a second determination unit 130 a third determination unit 131 […]” [0171] and “the third determination unit 131 determined whether an imaging area displaying the last image overlaps with an imaging area displaying a composite image” [0173]. In this case, when the imaging area within the last image overlaps the imaging area of the composite image, under broadest reasonable interpretation, these images have to include an area common to consecutive imaging frames. Furthermore, Takahashi discloses “Then, depending on the 
Furthermore, in regard to selectively displaying images, Takahashi discloses “an operating unit configured to receive an operation for the image data to be left in the composite image selected from among the plurality of sets of the image data combined into the composite image displayed by the display unit” [Abstract]. Since the composite image can be selected from among the plurality of sets of image data, under broadest reasonable interpretation, composite images can be selected for selective displaying of images.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the subject information acquisition apparatus of Furukawa so as to include the display control unit disclosed in Takahashi in order to display images of the overlapping regions within the plurality of acquired frame images. When the area common to consecutive frames of images are displayed the physician can compare these regions and assess the status of the patient. Combining the prior art elements according to known techniques would yield the predictable result of displaying common regions within the plurality of frames of images.
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Furukawa teaches “the image generation unit” [0057].

Furukawa does not teach “selectively generates images regarding the area common to the consecutive frames”.
Takahashi teaches “selectively generates images regarding the area common to the consecutive frames” [0180, 0044, and 0066].
In regard to area common to the consecutive frames, Takahashi discloses “Then, depending on the result of the determination by the second determination unit 130, the combining unit 125 overlays corresponding portions of the peripheral portions of the two temporally successive frames on each other to generate composite image data” [0180]. Since the combining unit 125 can overlay corresponding portions of two temporally successive frames in order to generate a composite image and the display control unit displays the image “corresponding to the image data generated by the imaging unit 2, overlaid on the composite image generated by the combining unit 125” [0044], under broadest reasonable interpretation, an area common to consecutive frames (i.e. the corresponding portions) can be displayed by the display control unit. In this case, the composite image includes the area common to the consecutive frames of image data.
In regard to selectively generating images regarding the area common to the consecutive frames, Takahashi discloses “Then, when the imaging apparatus 1 is set to a selection mode (Step S103: Yes), the imaging apparatus 1 performs a selection mode process of causing the display unit 6 to perform sequential slow motion display of a plurality of image data sets recorded in the temporary 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the subject information acquisition apparatus of Furukawa so as to include selectively generating images regarding the area common to the consecutive frames as disclosed in Takahashi in order to generate and display images of the overlapping regions within the plurality of acquired frame images. When the area common to consecutive frames of images are displayed the physician can compare these regions and assess the status of the patient. Combining the prior art elements according to known techniques would yield the predictable result of displaying common regions within the plurality of frames of images.
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Furukawa. Likewise, Furukawa teaches “wherein the image generation unit generates images based on the signals acquired at the plurality of respective relative positions” [0057, 0104, 0054, 0056, 0058, FIG. 1, 0038].
In regard to the image generation unit, Furukawa discloses “An image processing unit 134 generates image data to be displayed on the display unit 505. Specifically, the image processing unit 134 includes a display-image generating portion 503 that generates image data on the basis of the distribution information generated by the signal processing unit 133” [0057]. In this case, since the 
In regard to generating images based on the signals acquired at the plurality of respective relative positions, Furukawa discloses “In the case where acoustic waves are to be obtained at a plurality of detection positions while the supporting member 113 is moving relative to the subject 103, an optimum sound velocity may be set on the bases of a received signal obtained at one detection position (a first detection position, and the optimum sound velocity may be used at another detection position (a second detection position)” [0104]. Therefore, the probe can be moved relative to the subject and acoustic waves can be acquired from a plurality of positions. Furthermore, Furukawa discloses “A signal collecting unit 131 is a circuit that collects time-series received signals output from the individual transducers 115 channel by channel” [0054], “The signal processing unit 133 may include a signal storing portion 401 that stores received signals output from the signal collecting unit 131” [0056] and “The image processing unit 134 may include an image storing portion 501 that can store the distribution information output from the signal processing unit 133 and the image data generated by the display-image generating portion 503” [0058]. Therefore, the subject information acquisition apparatus is capable of collecting a plurality of time-series received signals from the transducers 115 (i.e. the probe) which the image processing unit (i.e. the image generation unit) can access in order to generate frame images. In this case, since acoustic waves can be obtained at a plurality of detection positions and the image processing unit can store the time-series received signals obtained by the transducers 115, and the image processing unit 134 can generate image data to be displayed on the display unit 505, under broadest reasonable interpretation, the image generation unit (i.e. the image processing unit 134) can be configured to generate images based on signals acquired at the plurality of respective relative positions of the probe to the subject (i.e. obtained by the signal collecting unit 131). In this case, the 
In regard to claim 4, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, Furukawa teaches “the image generation unit” [0057].
In regard to the image generation unit, Furukawa discloses “An image processing unit 134 generates image data to be displayed on the display unit 505. Specifically, the image processing unit 134 includes a display-image generating portion 503 that generates image data on the basis of the distribution information generated by the signal processing unit 133” [0057]. In this case, since the image processing unit is capable of generating image data, under broadest reasonable interpretation, the image processing unit 134 constitutes an image generation unit.
Furukawa does not teach “combines at least two images, thereby generating the frame images”.
Takahashi teaches “combines at least two images, thereby generating the frame images” [0062].
In regard to combining at least two images, thereby generating the frame images, Takahashi discloses “The imaging control unit 127 controls the imaging unit 2. Furthermore, the imaging control unit 127 causes the combining unit 125 to combine two or more image data sets elected in accordance with selection operation by the operating unit 8 to generate new composite image data” [0062]. Since the imaging control unit causes the combining unit to combine two or more image data sets in order to generate new composite image data, the combining unit 125 is capable of combining at least two images, thereby generating the frame images. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the image generation unit of Furukawa so as to include combining at least two images as disclosed in Takahashi in order to display an image of the subject according to a plurality of images. When at least two images are combined into a single image, the combined image can be displayed to the user. It would be easier for a physician to assess one image as opposed to 
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Furukawa teaches “the display unit” [0059].
In regard to a display unit, Furukawa discloses “The display unit 505 displays images on the basis of data output from the image processing unit 134. Examples of the display unit 505 include a liquid crystal display (LCD), a cathode ray tube (CRT), and an organic EL display” [0059]. Therefore, the subject information acquisition apparatus includes a display unit.
Furukawa does not teach “wherein the display control unit displays the frame images as a moving image at the display unit”.
Takahashi teaches “wherein the display control unit displays the frame images as a moving image at the display unit” [0061, 0122, and 0123].
In regard to the display control unit, Takahashi discloses “The display control unit 126 controls a display mode of the display unit 6. Specifically, the display control unit 126 caused the display unit 6 to display the image corresponding to the image data generated by the imaging unit 2, overlaid on the composite image generated by the combining unit 125. Furthermore, the display control unit 126 causes the display unit 6 to display a plurality of image data sets recorded in the temporary recording unit 9 in slow motion at a predetermined display frame rate” [0061]. In this case, since the display control unit 126 causes the display unit to display a plurality of image data sets according to a predetermined display frame rate, under broadest reasonable interpretation, the display control unit is capable of displaying a plurality of frame images.
In regard to displaying the frame images as a moving image at the display unit, Takahashi discloses “As illustrated in FIG. 9, first, the display control unit 126 causes the display unit 6 to display a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the subject information acquisition apparatus of Furukawa so as to include the display control unit displaying the frame images as a moving image at the display unit as disclosed in Takahashi in order to display images in which the objects within the image are moving. By displaying a moving image, the physician can assess how the subject being examined has changed over the course of the imaging procedure. Combining the prior art elements according to known techniques would yield the predictable result of displaying a moving image of the subject over the course of a scanning procedure.
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Furukawa. Likewise, Furukawa teaches “further comprising a movement unit configured to move the probe relative to the subject” [0038, FIG. 1].
In regard to a movement unit configured to move the probe relative to the subject, Furukawa discloses “A moving mechanism 129 can move the supporting member 113 in an X-Y plane (in a horizontal direction) relative to the subject 103. The moving mechanism 129 includes a motor, such as a 
In regard to claim 7, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, Furukawa teaches “wherein, while light is emitted consecutively twice by the light emission unit, the movement unit moves the probe by a distance less than or equal to a size of a high-resolution area determined based on placement of a plurality of acoustic wave detection elements” [0036, 0034].
In regard to the light being emitted consecutively twice by the light emission unit, Furukawa discloses “The light source 121 may be a pulsed light source capable of generating pulsed light of the order of nanoseconds to microseconds” [0036]. Since the light source is capable of generating pulsed light, under broadest reasonable interpretation, light can be emitted consecutively twice by the light emission unit. In regard to the light emission unit, Furukawa discloses “Light from the light source 121 is transmitted through a light transmitting portion 123 and exits from a light emitting portion 125. The exiting light irradiates the subject 103 through acoustic matching liquid (acoustic medium) 119 and the holding member 109” [0034]. Since the light from the light source 121 exits from a light emitting portion 125 such that it irradiates the subject 103, under broadest reasonable interpretation, the combination of the light source 121, the light transmitting portion 123 and the light emitting portion 125 constitutes a light emission unit that is configured to emit light to a subject.
In regard to the movement unit moving the probe by a distance less than or equal to a size of a high-resolution area determined based on placement of a plurality of acoustic wave detection elements, 
In regard to moving the probe a distance less than or equal to a size of a high-resolution area determined based on the placement of a plurality of acoustic wave detection elements, Furukawa discloses “In this embodiment, the resolution of an area to which directions in which the receiving sensitivity of the transducers 115 is higher than a predetermined level point can be enhanced. […] The high-resolution area may have the highest resolution to half the highest resolution. Specifically, a diameter r in Eq. (1) is the diameter of the high-resolution area” [0042]. Therefore, the transducers 115 can be arranged such that a high-resolution area is produced. Furthermore, Furukawa discloses “The high-sensitivity area determined depending on the disposition of the plurality of transducers 115 is formed at an area in which the subject 103 is supposed to be placed for examination” [0044]. In order to obtain images with high sensitivity and high resolution, it is necessary to collect image data from a region associated with a high resolution area. Thus, under broadest reasonable interpretation, the moving mechanism 129 (i.e. moving unit) should move the probe (i.e. transducer 115) a distance less than or equal to a size of a high-resolution area determined based on the placement of a plurality of acoustic wave detection elements (i.e. transducers 115).
In regard to claim 8, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Furukawa. Likewise, Furukawa teaches “the movement unit moves the probe such that the probe makes a circling motion” [0038, FIG. 1].
In regard to the movement unit moving the probe, Furukawa discloses “A moving mechanism 129 can move the supporting member 113 in an X-Y plane (in a horizontal direction) relative to the subject 103. The moving mechanism 129 includes a motor, such as a stepping motor. The path of the movement of the supporting member 113 may be a two-dimensional spiral path or a linear path” [0038]. As shown in FIG. 1, the supporting member 113 supports the transducers 115 (i.e. the probe). Since the moving mechanism 129 can move the supporting member 113 relative to the subject and the supporting member includes the transducers 115, under broadest reasonable interpretation, the moving mechanism 129 constitutes a movement unit that is configured to move the probe (i.e. transducers 115) relative to the subject. In this case, a two-dimensional spiral path constitutes a circling motion since the term “circling” is synonymous with the term “spiraling”. Since the path of the movement of the supporting member 113 may be a two-dimensional spiral path, under broadest reasonable interpretation, the movement unit is capable of moving the probe such that the probe makes a circling motion.
In regard to claim 9, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Furukawa. Likewise, Furukawa teaches “wherein the circling motion is a circling motion performed along a circular trajectory” [0038, FIG. 1].
In regard to the circling motion being a circular motion performed along a circular trajectory, Furukawa discloses “A moving mechanism 129 can move the supporting member 113 in an X-Y plane (in a horizontal direction) relative to the subject 103. The moving mechanism 129 includes a motor, such as 
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Furukawa. Likewise, Furukawa teaches “wherein the light emission unit changes a position to which the light is emitted, in conjunction with the relative positions of the probe relative to the subject” [0036, 0038, FIG. 1].
In regard to the light emission unit changing a position to which light is emitted, Furukawa discloses “The light emitting portion may be an optical system, such as a diffuser or a lens. The light emitting portion 125 is integrated with a supporting member 113” [0036]. In this case, since the light emitting portion can include a diffuser, under broadest reasonable interpretation, the light emitting portion is capable of manipulating the light emitted to the subject, such that it focuses to a different position within the subject. Furthermore, Furukawa discloses “A moving mechanism 129 can move the supporting member 113 in an X-Y plane (in a horizontal direction) relative to the subject 103” [0038]. Since the light emitting portion 125 is integrated with the support member and the moving mechanism 129 can move the supporting member 113 relative to the subject, under broadest reasonable 
In regard to changing the relative positions of the probe relative to the subject, Furukawa discloses “A moving mechanism 129 can move the supporting member 113 in an X-Y plane (in a horizontal direction) relative to the subject 103. The moving mechanism 129 includes a motor, such as a stepping motor. The path of the movement of the supporting member 113 may be a two-dimensional spiral path or a linear path” [0038]. As shown in FIG. 1, the supporting member 113 supports the transducers 115 (i.e. the probe). Since the moving mechanism 129 can move the supporting member 113 relative to the subject and the supporting member includes the transducers 115, under broadest reasonable interpretation, the moving mechanism 129 constitutes a movement unit that is configured to move the probe (i.e. transducers 115) relative to the subject.
In regard to claim 12, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, Furukawa teaches “wherein the light emission unit is formed integrally with the probe” [0036, FIG. 1, 0037].
In regard to a light emission unit, Furukawa discloses “Light from the light source 121 is transmitted through a light transmitting portion 123 and exits from a light emitting portion 125. The exiting light irradiates the subject 103 through acoustic matching liquid (acoustic medium) 119 and the holding member 109” [0034]. Since the light from the light source 121 exits from a light emitting portion 125 such that it irradiates the subject 103, under broadest reasonable interpretation, the combination of the light source 121, the light transmitting portion 123 and the light emitting portion 125 constitutes a light emission unit that is configured to emit light to a subject.
In regard to the light emission unit being formed integrally with the probe, Furukawa discloses “The light emitting portion 125 is integrated with a supporting member 113” [0036]. As shown in FIG. 1, the “supporting member 113 is a member that fixedly supports the plurality of transducers 115” [0037]. 
In regard to claim 13, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Furukawa. Likewise, Furukawa discloses “further comprising an image capturing unit configured to acquire an optical image of the subject” [0068].
In regard to an image capturing unit configured to acquire an optical image of the subject, Furukawa discloses “The optical image-capturing unit 301 is an image capturing apparatus that captures an optical image, that is, a camera. The optical image-capturing unit 301 includes an image capturing apparatus capable of capturing a three-dimensional optical image, that is, a time-of-flight (TOF) camera” [0068]. As shown in FIG. 4, the subject-information acquisition apparatus includes an optical image-capturing unit 301. In this case, the optical image-capturing unit constitutes an image capturing unit that is configured to acquire an optical image of the subject.
In regard to claim 14, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said, Furukawa teaches “displays the frame images and the optical image at the display unit” [0066, 0057, 0059, and 0069].
In regard to displaying frame images and optical images at the display unit, Furukawa discloses “In this example, not only an image generated on the basis of acoustic waves but also an image captured by an optical image-capturing unit are displayed” [0066]. In this case, the image that is generated on the basis of acoustic waves constitutes a frame image, while the image captured by the optical image-capturing unit constitutes an optical image. Furthermore, Furukawa discloses “Specifically, the image processing unit 134 includes a display-image generating portion 503 that generates image data on the 
Furukawa does not teach “the display control unit”.
Takahashi teaches “the display control unit”.
In regard to the display control unit, Takahashi discloses “The display control unit 126 controls a display mode of the display unit 6. Specifically, the display control unit 126 caused the display unit 6 to display the image corresponding to the image data generated by the imaging unit 2, overlaid on the composite image generated by the combining unit 125. Furthermore, the display control unit 126 causes the display unit 6 to display a plurality of image data sets recorded in the temporary recording unit 9 in slow motion at a predetermined display frame rate” [0061]. In this case, since the display control unit 126 causes the display unit to display a plurality of image data sets according to a predetermined display frame rate, under broadest reasonable interpretation, the display control unit is capable of displaying a plurality of frame images.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the subject information acquisition apparatus of Furukawa so as to include the display control unit disclosed in Takahashi in order to display images multiple types of images of the subject. When the optical image and the frame images acquired from within the patient 
In regard to claim 15, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said, Furukawa discloses “[…] the optical image, wherein based on the input position, the acoustic waves are received” [0069, 0104].
In regard to the optical image, Furukawa discloses “The image processing unit 134 displays an optical image (a photograph) captured by the optical-image-capturing unit 301 and an image of distribution information input from the signal processing unit 133 on the same screen” [0069]. Therefore, the optical image can be displayed at the display unit.
In regard to receiving acoustic waves Furukawa discloses “In the case where acoustic waves are to be obtained at a plurality of detection positions while the supporting member 113 is moving relative to the subject 103, an optimum sound velocity may be set on the bases of a received signal obtained at one detection position (a first detection position, and the optimum sound velocity may be used at another detection position (a second detection position)” [0104]. Therefore, the probe can be moved relative to the subject and acoustic waves can be acquired from a plurality of positions, such as an input position on the optical image.
Furukawa does not teach “further comprising an input unit configured to input a position on the optical image”.
Takahashi teaches “further comprising an input unit configured to input a position on the optical image” [0049].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the subject information acquisition apparatus of Furukawa so as to include the input unit disclosed in Takahashi in order to the user to select a position on the optical image to examine. When the user selects a position on the optical image and that position is also associated with data collected by acoustic waves, the user can compare the frame images acquired within the subject to the optical image of the external region of the subject. Combining the prior art elements according to known techniques would yield the predictable result of allowing the user to select the regions of interest within the optical image which can be used as a basis for comparison between frame images and the optical image.
In regard to claim 16, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Furukawa. Likewise, Furukawa teaches “wherein the probe includes: a plurality of acoustic wave detection elements each configured to detect an acoustic wave” [0039, FIG. 1, 0040]; and “a supporting member configured to support the plurality of acoustic wave detection elements such that directional axes of the plurality of acoustic wave detection elements concentrate” [].
In regard to the probe including a plurality of acoustic wave detection elements each configured to detect an acoustic wave, Furukawa discloses “The transducers 115 may any other transducers that 
In regard to a supporting member configured to support the plurality of acoustic wave detection elements such that directional axes of the plurality of acoustic wave detection elements concentrate, Furukawa discloses “The supporting member 113 is a member that fixedly supports the plurality of transducers 115. As shown in FIG. 1, the support member 113 has a bowl-shaped portion having a spherical surface” [0037]. Since the support member 113 fixedly supports the plurality of transducers 115 (i.e. the acoustic wave detection elements) in a bowl-shaped portion, under broadest reasonable interpretation, the supporting member is capable of supporting the acoustic wave detection elements such that directional axes of the plurality of acoustic wave detection elements concentrate to a specific point relative to the subject being examined.
In regard to claim 17, Furukawa teaches “A subject information processing method comprising:” [Claim 19]; “generating a plurality of frame images based on signals acquired at a plurality of respective relative positions of a probe to a subject and resulting from acoustic waves from the subject to which light is emitted” [0104, 0054, 0056, 0058, FIG. 1, 0038, 0034].
In regard to a subject information processing method, Furukawa discloses “A method for obtaining subject information, comprising the steps of: setting a sound velocity in an acoustic medium between a holding member that holds a subject and a transducer using a received signal caused by an acoustic wave generated from a marker irradiated with light, the marker being provided on the holding member; and generating the distribution information using a received signal caused by an acoustic wave 
In regard to generating a plurality of frame images based on signals acquired at a plurality of respective relative positions of a probe to a subject and resulting from acoustic waves from the subject to which light is emitted, Furukawa discloses “In the case where acoustic waves are to be obtained at a plurality of detection positions while the supporting member 113 is moving relative to the subject 103, an optimum sound velocity may be set on the bases of a received signal obtained at one detection position (a first detection position, and the optimum sound velocity may be used at another detection position (a second detection position)” [0104]. Therefore, the probe can be moved relative to the subject and acoustic waves can be acquired from a plurality of positions. Furthermore, Furukawa discloses “A signal collecting unit 131 is a circuit that collects time-series received signals output from the individual transducers 115 channel by channel” [0054], “The signal processing unit 133 may include a signal storing portion 401 that stores received signals output from the signal collecting unit 131” [0056] and “The image processing unit 134 may include an image storing portion 501 that can store the distribution information output from the signal processing unit 133 and the image data generated by the display-image generating portion 503” [0058]. Therefore, the subject information acquisition apparatus is capable of collecting a plurality of time-series received signals from the transducers 115 (i.e. the probe) which the image processing unit (i.e. the image generation unit) can access in order to generate frame images. In this case, since acoustic waves can be obtained at a plurality of detection positions and the image processing unit can store the time-series received signals obtained by the transducers 115, and the image processing unit 134 can generate image data to be displayed on the display unit 505, 
In regard to the probe being configured to receive an acoustic wave generated from the subject to which the light is emitted, Furukawa discloses “Acoustic waves generated at a plurality of positions in the subject 103 by the irradiation of light reach the plurality of transducers 115 through the holding member 109 and the acoustic matching liquid 119” [0034]. Thus, the transducers 115 (i.e. the probe) is capable of receiving acoustic waves generated from the subject to which the light is emitted.
Furukawa does not teach “selectively displaying images of an area common to consecutive frames in the plurality of frame images at a display unit”.
Takahashi teaches “selectively displaying images of an area common to consecutive frames in the plurality of frame images at a display unit” [0061, 0044, 0171, 0173, 0180, Abstract].
In regard to a selectively displaying images of an area common to consecutive frames in the plurality of frame images at a display unit, Takahashi discloses “The display control unit 126 controls a display mode of the display unit 6. Specifically, the display control unit 126 caused the display unit 6 to display the image corresponding to the image data generated by the imaging unit 2, overlaid on the composite image generated by the combining unit 125. Furthermore, the display control unit 126 causes the display unit 6 to display a plurality of image data sets recorded in the temporary recording unit 9 in slow motion at a predetermined display frame rate” [0061]. In this case, since the display control unit 126 causes the display unit to display a plurality of image data sets according to a predetermined display frame rate, under broadest reasonable interpretation, the display control unit is capable of displaying a plurality of frame images.

Furthermore, in regard to selectively displaying images, Takahashi discloses “an operating unit configured to receive an operation for the image data to be left in the composite image selected from among the plurality of sets of the image data combined into the composite image displayed by the display unit” [Abstract]. Since the composite image can be selected from among the plurality of sets of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the subject information acquisition method of Furukawa so as to include selectively displaying images of an area common to consecutive frames in the plurality of frame images at a display unit as disclosed in Takahashi in order to display images of the overlapping regions within the plurality of acquired frame images. When the area common to consecutive frames of images are displayed the physician can compare these regions and assess the status of the patient. Combining the prior art elements according to known techniques would yield the predictable result of displaying common regions within the plurality of frames of images.
In regard to claim 18, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, Furukawa does not teach “wherein images regarding the area common to the consecutive frames are selectively generated”.
Takahashi teaches “wherein images regarding the area common to the consecutive frames are selectively generated” [0180, 0044, and 0066].
In regard to area common to the consecutive frames, Takahashi discloses “Then, depending on the result of the determination by the second determination unit 130, the combining unit 125 overlays corresponding portions of the peripheral portions of the two temporally successive frames on each other to generate composite image data” [0180]. Since the combining unit 125 can overlay corresponding portions of two temporally successive frames in order to generate a composite image and the display control unit displays the image “corresponding to the image data generated by the imaging unit 2, overlaid on the composite image generated by the combining unit 125” [0044], under broadest reasonable interpretation, an area common to consecutive frames (i.e. the corresponding 
In regard to selectively generating images regarding the area common to the consecutive frames, Takahashi discloses “Then, when the imaging apparatus 1 is set to a selection mode (Step S103: Yes), the imaging apparatus 1 performs a selection mode process of causing the display unit 6 to perform sequential slow motion display of a plurality of image data sets recorded in the temporary recording unit 9 in time-series, sequentially combining images of an object in accordance with user’s selection operation, and generating composite image data enabling understanding of a movement trajectory of the object (Step S104)” [0066]. In this case, since composite image data can be generated after the imaging apparatus 1 has been set to a selection mode in which the display unit 6 sequentially displays a plurality of image data, under broadest reasonable interpretation, the images regarding the area common to the consecutive frames can be selectively generated by the image generating unit of Furukawa.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the subject information acquisition method of Furukawa so as to include selectively generating images regarding the area common to the consecutive frames as disclosed in Takahashi in order to generate and display images of the overlapping regions within the plurality of acquired frame images. When the area common to consecutive frames of images are displayed the physician can compare these regions and assess the status of the patient. Combining the prior art elements according to known techniques would yield the predictable result of displaying common regions within the plurality of frames of images.
In regard to claim 19, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Furukawa. Likewise, 
In regard to generating images based on the signals acquired at the plurality of respective relative positions, Furukawa discloses “In the case where acoustic waves are to be obtained at a plurality of detection positions while the supporting member 113 is moving relative to the subject 103, an optimum sound velocity may be set on the bases of a received signal obtained at one detection position (a first detection position, and the optimum sound velocity may be used at another detection position (a second detection position)” [0104]. Therefore, the probe can be moved relative to the subject and acoustic waves can be acquired from a plurality of positions. Furthermore, Furukawa discloses “A signal collecting unit 131 is a circuit that collects time-series received signals output from the individual transducers 115 channel by channel” [0054], “The signal processing unit 133 may include a signal storing portion 401 that stores received signals output from the signal collecting unit 131” [0056] and “The image processing unit 134 may include an image storing portion 501 that can store the distribution information output from the signal processing unit 133 and the image data generated by the display-image generating portion 503” [0058]. Therefore, the subject information acquisition apparatus is capable of collecting a plurality of time-series received signals from the transducers 115 (i.e. the probe) which the image processing unit (i.e. the image generation unit) can access in order to generate frame images. In this case, since acoustic waves can be obtained at a plurality of detection positions and the image processing unit can store the time-series received signals obtained by the transducers 115, and the image processing unit 134 can generate image data to be displayed on the display unit 505, under broadest reasonable interpretation, the image generation unit (i.e. the image processing unit 134) can be configured to generate images based on signals acquired at the plurality of respective relative positions of the probe to the subject (i.e. obtained by the signal collecting unit 131). In this case, the 
In regard to claim 20, due to its dependence on claim 19, this claim inherits the references disclosed therein. That being said, Furukawa does not teach “wherein at least two images are combined, thereby generating the frame images”.
Takahashi teaches “wherein at least two images are combined, thereby generating the frame images” [0062].
In regard to combining at least two images, thereby generating the frame images, Takahashi discloses “The imaging control unit 127 controls the imaging unit 2. Furthermore, the imaging control unit 127 causes the combining unit 125 to combine two or more image data sets elected in accordance with selection operation by the operating unit 8 to generate new composite image data” [0062]. Since the imaging control unit causes the combining unit to combine two or more image data sets in order to generate new composite image data, the combining unit 125 is capable of combining at least two images, thereby generating the frame images. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Furukawa so as to include combining at least two images as disclosed in Takahashi in order to display an image of the subject according to a plurality of images. When at least two images are combined into a single image, the combined image can be displayed to the user. It would be easier for a physician to assess one image as opposed to multiple images containing common information. Combining the prior art elements according to known techniques would yield the predictable result of displaying common regions within the plurality of frames of images within a single image.

In regard to claim 21, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, Furukawa does not teach “wherein the frame images are displayed as a moving image at the display unit.
Takahashi teaches “wherein the frame images are displayed as a moving image at the display unit” [0122, 0123].
In regard to displaying the frame images as a moving image at the display unit, Takahashi discloses “As illustrated in FIG. 9, first, the display control unit 126 causes the display unit 6 to display a list of a plurality of thumbnail images corresponding to the plurality of image data sets recorded in the image data recording unit 102 and a plurality of thumbnail images corresponding to a plurality of moving image data sets (Step S501)” [0122] and “Then, when a slow-motion moving image is selected from the plurality of thumbnail images displayed in the list by the display unit 6 via the operating unit 8 or the touch panel 7 (Step S502: Yes), the imaging apparatus 1 performs a slow-motion moving image playback process of generating composite image data showing a trajectory of the object, in accordance with the user's operation, while playing back the slow-motion moving image (Step S503)” [0123]. Therefore, the display control unit 126 can cause the display unit 6 to display a slow-motion moving image.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the subject information acquisition method of Furukawa so as to include displaying the frame images as a moving image at the display unit as disclosed in Takahashi in order to display images in which the objects within the image are moving. By displaying a moving image, the physician can assess how the subject being examined has changed over the course of the imaging procedure. Combining the prior art elements according to known techniques would yield the predictable result of displaying a moving image of the subject over the course of a scanning procedure.

In regard to claim 22, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Furukawa. Likewise, Furukawa teaches “wherein the frame images and the optical image at the display unit” [0066, 0057, 0059, and 0069].
In regard to displaying frame images and optical images at the display unit, Furukawa discloses “In this example, not only an image generated on the basis of acoustic waves but also an image captured by an optical image-capturing unit are displayed” [0066]. In this case, the image that is generated on the basis of acoustic waves constitutes a frame image, while the image captured by the optical image-capturing unit constitutes an optical image. Furthermore, Furukawa discloses “Specifically, the image processing unit 134 includes a display-image generating portion 503 that generates image data on the basis of the distribution information generated by the signal processing unit 133” [0057]. In this case, since the image processing unit receives distribution information from the signal processing unit 133 which obtained the acoustic signals from the subject via the signal collecting unit, under broadest reasonable interpretation, the image processing unit is capable of generating frame images to be displayed on the display unit. This is because “the display unit 505 displays images on the basis of data output from the image processing unit” [0059]. Additionally, Furukawa discloses “The image processing unit 134 displays an optical image (a photograph) captured by the optical-image-capturing unit 301 and an image of distribution information input from the signal processing unit 133 on the same screen” [0069]. Therefore, the optical image can be displayed at the display unit.
In regard to claim 23, Furukawa teaches “A non-transitory storage medium that stores a program for causing a computer to execute a subject information processing method, the method comprising:” [0119, Claim 20]; “generating a plurality of frame images based on signals acquired at a plurality of respective relative positions of a probe to a subject and resulting from acoustic waves from the subject to which light is emitted” [0104, 0054, 0056, 0058, FIG. 1, 0038, 0034].

In regard to generating a plurality of frame images based on signals acquired at a plurality of respective relative positions of a probe to a subject and resulting from acoustic waves from the subject to which light is emitted, Furukawa discloses “In the case where acoustic waves are to be obtained at a plurality of detection positions while the supporting member 113 is moving relative to the subject 103, an optimum sound velocity may be set on the bases of a received signal obtained at one detection position (a first detection position, and the optimum sound velocity may be used at another detection position (a second detection position)” [0104]. Therefore, the probe can be moved relative to the subject and acoustic waves can be acquired from a plurality of positions. Furthermore, Furukawa discloses “A signal collecting unit 131 is a circuit that collects time-series received signals output from the individual transducers 115 channel by channel” [0054], “The signal processing unit 133 may include a signal storing portion 401 that stores received signals output from the signal collecting unit 131” [0056] and “The image processing unit 134 may include an image storing portion 501 that can store the 
In regard to the probe being configured to receive an acoustic wave generated from the subject to which the light is emitted, Furukawa discloses “Acoustic waves generated at a plurality of positions in the subject 103 by the irradiation of light reach the plurality of transducers 115 through the holding member 109 and the acoustic matching liquid 119” [0034]. Thus, the transducers 115 (i.e. the probe) is capable of receiving acoustic waves generated from the subject to which the light is emitted.
Furukawa does not teach “selectively displaying images of an area common to consecutive frames in the plurality of frame images at a display unit”.
Takahashi teaches “selectively displaying images of an area common to consecutive frames in the plurality of frame images at a display unit” [0061, 0044, 0171, 0173, 0180, Abstract].
In regard to a selectively displaying images of an area common to consecutive frames in the plurality of frame images at a display unit, Takahashi discloses “The display control unit 126 controls a display mode of the display unit 6. Specifically, the display control unit 126 caused the display unit 6 to 
In regard to displaying images of an area common to consecutive frames, Takahashi discloses “Furthermore, the imaging unit 2 continuously images the predetermined field of view under the control of the control unit 12 and generates a plurality of temporally consecutive image data sets” [0044]. Thus, the imaging unit can acquire temporally consecutive frames of imaging data. Furthermore, Takahashi discloses “The control unit 12b integrally controls the respective units constituting the imaging apparatus 1b […] the control unit 12b further includes a second determination unit 130 a third determination unit 131 […]” [0171] and “the third determination unit 131 determined whether an imaging area displaying the last image overlaps with an imaging area displaying a composite image” [0173]. In this case, when the imaging area within the last image overlaps the imaging area of the composite image, under broadest reasonable interpretation, these images have to include an area common to consecutive imaging frames. Furthermore, Takahashi discloses “Then, depending on the result of the determination by the second determination unit 130, the combining unit 125 overlays corresponding portions of the peripheral portions of the two temporally successive frames on each other to generate composite image data” [0180]. Since the combining unit 125 can overlay corresponding portions of two temporally successive frames in order to generate a composite image and the display control unit displays the image corresponding to the image data generated by the imaging unit 2, overlaid on the composite image generated by the combining unit 125, under broadest 
Furthermore, in regard to selectively displaying images, Takahashi discloses “an operating unit configured to receive an operation for the image data to be left in the composite image selected from among the plurality of sets of the image data combined into the composite image displayed by the display unit” [Abstract]. Since the composite image can be selected from among the plurality of sets of image data, under broadest reasonable interpretation, composite images can be selected for selective displaying of images.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the non-transitory storage medium of Furukawa so as to include selectively displaying images of an area common to consecutive frames in the plurality of frame images at a display unit as disclosed in Takahashi in order to display images of the overlapping regions within the plurality of acquired frame images. When the area common to consecutive frames of images are displayed the physician can compare these regions and assess the status of the patient. Combining the prior art elements according to known techniques would yield the predictable result of displaying common regions within the plurality of frames of images.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. US 20150119684 A1 “Furukawa” and further in view of Takahashi et al US 20180255232 A1 “Takahashi”.
as applied to claims 1-9, 11-23 above, and further in view of Nagae US 20140206960 A1 “Nagae”.
In regard to claim 10, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, Furukawa teaches “the movement unit moves the probe such that the probe receives the acoustic waves” [0038, FIG. 1, 0039]. 
In regard to a movement unit configured to move the probe relative to the subject, Furukawa discloses “A moving mechanism 129 can move the supporting member 113 in an X-Y plane (in a 
In regard to the probe receiving acoustic waves, Furukawa discloses “The transducers 115 may [be] any other transducers that receive acoustic waves and convert them to electrical signals, such as piezoelectric devices using a piezoelectric phenomenon of lead zirconate titanate (PZT), transducers using interference of light, and capacitive transducers, such as capacitive micromachined ultrasonic transducers (CMUTs)” [0039]. Since the transducers 115 are capable of receiving acoustic waves and converting them into electrical signals, under broadest reasonable interpretation, these transducers 115 constitute a probe that receives acoustic waves.
The combination of Furukawa and Takahashi teaches that the probe receives the acoustic waves “at the relative positions different from each other in the continuous circling motion”.
Nagae teaches that the probe receives the acoustic waves “at the relative positions different from each other in the continuous circling motion” [0109, 0099, and 0101].
In regard to the probe receives the acoustic waves at the relative positions different from each other in the continuous circling motion, Nagae discloses “In the present embodiment, while the probe is continuously moved in the main direction, wavelength switching and acquisition of photoacoustic signals are carried out. Specifically, in movement of in the main scan direction, the probe is not stopped at each reception position but is moved at almost constant speed. Therefore, as shown in FIG. 13, the acquisition position (reception position) of a photoacoustic signal when light of wavelength λ1 is emitted 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Furukawa and Takahashi so as to include the continuous circular motion as disclosed in Nagae in order to acquire acoustic waves along different portions of the subject continuously during the course of examination. When data is acquired continuously the physician can be made aware of how the object being examined changes at all points during the examination. Combining the prior art elements according to known techniques would yield the predictable result of continuously acquiring photoacoustic image data during an examination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sasaki US 20170176399 A1 “Sasaki”.
Sasaki is pertinent to the applicant’s disclosure because it involves “An object information acquiring apparatus” including a probe, a positional information acquirer, and characteristic information acquirer [Abstract]. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793